Citation Nr: 0946710	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-24 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appellant timely filed a notice of disagreement 
to a May 2006 rating decision that denied a claim of 
entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Melvin L. Hill, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to September 
1946.  The Veteran died in February 1966 and the appellant is 
his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the Remand portion of 
the decision below and is remanded to the RO.


FINDINGS OF FACT

1.  The appellant's claim was denied by a May 2006 rating 
decision, and the appellant was notified of the denial on May 
24, 2006.  A notice of disagreement was date stamped by VA on 
4 separate dates, with the earliest being September 25, 2007.  
The notice of disagreement was sent from, and signed by, the 
appellant's representative, and included a dated heading 
which read March 5, 2007.

2.  The evidence of record shows that the claims file was 
transferred from the RO, in Virginia, to the National 
Archives and Records Administration (NARA), in Kansas, on 
October 20, 2006.

3.  Paperwork dated between May 2006 and October 2007 is 
missing from the claims file.

4.  The appellant received a copy of the same notice of 
disagreement from her representative with a postmark of March 
5, 2007, the same date as the heading on the letter.


CONCLUSION OF LAW

The appellant timely filed a notice of disagreement with the 
RO's decision which denied a claim of entitlement to service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.302, 20.305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
appellant's claim of whether a notice of disagreement was 
timely filed to a May 2006 rating decision that denied a 
claim of entitlement to service connection for the cause of 
the Veteran's death, as the Board is taking action favorable 
to the appellant by finding that the appellant timely filed 
such a notice of disagreement.  As such, this decision poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).


Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to 
perfect an appeal to the Board, a claimant must file a 
substantive appeal, which consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2009).  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  Id.

The notice of disagreement must be filed within 1 year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
notice of disagreement must be filed with the regional office 
which issued the notice of the determination, unless notice 
was received that the applicable VA records have been 
transferred to another VA office.  38 C.F.R. § 20.300.  A 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305(a).

The appellant filed a claim of entitlement to service 
connection for the cause of the Veteran's death in December 
2005.  The appellant's claim was denied by a May 2006 rating 
decision, and the appellant was notified of the denial on May 
24, 2006.  A notice of disagreement was date stamped by VA on 
4 separate dates, with the earliest being September 25, 2007.  
The notice of disagreement was sent from, and signed by, the 
appellant's representative, and included a dated heading 
which read March 5, 2007.

The evidence of record shows that the claims file was 
transferred from the RO, in Virginia, to NARA, in Kansas, on 
October 20, 2006.  The day after the final date stamp on the 
notice of disagreement, October 3, 2007, a request was sent 
from the RO to NARA to search for the claims file.  The 
claims file was subsequently located and returned to the RO.

In a February 2008 notice of disagreement, the appellant 
stated that her representative

mailed your office a request to file a 
notice of disagreement prior to the 
required one year period.  Their letter 
is dated March 5, 2007.  I received a 
copy of their letter and have the 
envelope postmarked on March 5, 2007.  I 
believe this letter was not put with my 
file as it should have been thus causing 
me to miss [the] required deadline.

In a February 2009 hearing before the Board, the appellant's 
representative stated that he assumed the letter was mailed 
in March 2007 and did not have an explanation as to why it 
was not received until September 2007.  He further stated 
that the regular course of business for his office was to 
mail letters on the same day they were addressed.  The 
appellant's representative stated that he had sent the 
appellant a copy of the notice of disagreement at the same 
time that it was sent to the RO, and that it was the regular 
policy of the appellant's representative to mail letters on 
the same day they were dated.  The appellant displayed the 
envelope that her representative had sent her with a copy of 
the notice of disagreement.  The envelope was postmarked on 
March 5, 2007.

The issue on appeal turns on whether VA's September 25, 2007 
date stamp can be reliably considered an accurate 
representation of the date on which the appellant's notice of 
disagreement was received.  The date typed on the letter, 
March 5, 2007, is well within the time limit for the filing 
of a notice of disagreement, while the date stamped on the 
letter, September 25, 2007, is well outside the same time 
limit.  Accordingly, it must be determined which of these 
dates is considered to be more accurate.  The envelope sent 
to VA which contained the notice of disagreement is not 
associated with the claims file, and thus the postmark is not 
of record.  VA regulations state that in the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  38 C.F.R. § 20.305(a).  By this standard, the 
postmark on the notice of disagreement was not filed in a 
timely manner.

However, at the February 2009 hearing before the Board shows 
that the appellant testified that she received a copy of the 
same notice of disagreement from her representative with a 
postmark of March 5, 2007, the same date as the heading on 
the letter.  This shows that the appellant's representative 
did indeed mail out at least one copy of the notice of 
disagreement on March 5, 2007.

The evidence of record also shows that the claims file was 
transferred to NARA in October 2006, prior to the expiration 
of the time limit for the filing of a notice of disagreement.  
The evidence of record does not include any indication of how 
or why this file was moved; the evidence only shows that it 
was in Roanoke in May 2006, and then that the RO requested 
that it be returned to Roanoke in October 2007.  Thus, the 
evidence conclusively shows that the claims file was 
transferred to NARA during this time frame, but does not 
provide any information indicating how or why the transfer 
occurred.  As there is no evidence of record to explain why 
this transfer of the claims file occurred, the Board finds 
that paperwork dated between May 2006 and October 2007 is 
missing from the claims file.

This time frame of missing information includes the date on 
which the appellant claims her notice of disagreement was 
postmarked.  As the appellant has produced an identical 
notice of disagreement postmarked March 5, 2007, applying the 
doctrine of reasonable doubt, the Board finds that the 
preponderance of the evidence of record shows that the 
appellant's notice of disagreement was filed in a timely 
manner.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appellant timely filed a notice of disagreement to the 
May 2006 rating decision which denied the claim of 
entitlement to service connection for the cause of the 
Veteran's death; to this extent only the appellant's appeal 
is granted.


REMAND

A May 2006 rating decision denied entitlement to service 
connection for the cause of the Veteran's death.  This claim 
has not received further appellate adjudication, as the RO 
concluded that a notice of disagreement had not been filed in 
a timely manner.  As stated above, the Board has found that 
the appellant's notice of disagreement was filed in a timely 
manner.  The filing of a notice of disagreement initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).  VA has not yet issued a statement of the case as 
to the issue of entitlement to service connection for the 
cause of the Veteran's death.  38 C.F.R. § 19.26 (2009).  The 
Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case 
and notification of the appellant's 
appellate rights on the issue of 
entitlement to service connection for the 
cause of the Veteran's death.  See 38 
C.F.R. §§ 19.29, 19.30 (2009).  The 
appellant and her representative are 
reminded that to vest jurisdiction over 
this issue with the Board, a timely 
substantive appeal to the May 2006 rating 
decision must be filed.  38 C.F.R. § 
20.202.  If the appellant perfects the 
appeal as to this issue, the case must be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


